Citation Nr: 0117046	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  01-01 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service connected residuals of a right ankle injury.  

2.  Entitlement to an initial compensable evaluation for 
service connected pyoderma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had verified active service from July 1989 to 
March 1998.  He had unverified active service from March 1977 
to March 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
residuals of a right ankle injury and pyoderma and assigned 
each disability a noncompensable evaluation.  The veteran 
appealed this decision. 

In May 2001, the veteran testified before the undersigned 
Board Member at a videoconference hearing conducted at the RO 
in Chicago, Illinois.

The issue of entitlement to a compensable evaluation for 
service-connected residuals of a right ankle injury will be 
addressed in the remand action at the end of the decision.  


FINDING OF FACT


The veteran's service-connected pyoderma is manifested by 
itching of the skin on both sides of his face after he 
shaves, followed by red scabby visible papules, requiring 
continuous use of an antibiotic cream to prevent more 
frequent infections; the disability is also manifested by 
exacerbation of symptoms on exposure to cold weather.




CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for 
pyoderma effective April 1, 1998 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7814 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that his skin disability is 
more severely disabling than the current initial 
noncompensable evaluation reflects as a result of such 
symptoms as itching of the skin on both sides of his face 
after he shaves, followed by red scabby visible papules, 
requiring continuous use of an antibiotic cream to prevent 
more frequent infections.  He maintains that his skin 
disability increased in the winter because dandruff gets 
stuck into the scab around the chin which causes his face to 
itch. 
 
In the interest of clarity, the factual background of this 
case will be reviewed.  The Board will then analyze the 
veteran's claim and render a decision. 

I.  Factual Background

Service medical records reflect that the veteran was treated 
for recurrent skin infections secondary to shaving which were 
resolved with abstinence of shaving.  A service separation 
examination, dated in September 1997, reflects that the 
veteran's skin was normal.  A Report of Medical History, also 
dated in September 1997, reflects that the veteran reported 
having skin diseases.

A VA skin examination report, dated in September 1998, 
reflects that the examiner had reviewed the veteran's claims 
file prior to the examination.  The examiner related that the 
veteran had had recurrent episodes of pyoderma of facial 
barbells in March 1994, had been instructed to stop shaving 
and had not had any significant recurrence of pyoderma since 
that time.  The examiner recounted that there was no 
indication of any episodes of herpes simplex virus involving 
the face in the claims file.  An examination of the face 
revealed a short-cropped beard with no folliculitis or 
pyoderma.  A diagnosis of a history of facial pyoderma 
secondary to ingrown barbells resolved with normal beard 
growth was recorded by the examiner. 

In March 1991, the veteran submitted photos of face which 
revealed a small red papules on both sides of his face which 
extended from his hairline down to his chin.  

During a May 2001 videoconference hearing conducted at the RO 
in Chicago, Illinois, the veteran testified that he had 
redness from the hair line to his chin on both sides of his 
face which turned into scabs and, as a result, he was unable 
to shave.  The veteran related that he had itching and 
discoloration in conjunction with the scabs.  He testified 
that his face was not irritated when he did not shave and 
that it was worse in the winter when he would get dandruff in 
the scabs.  He related that he used an antibacterial ointment 
on his face.  The veteran testified that he had a difficult 
time obtaining employment because of his facial hair.  The 
Board finds that the veteran's testimony as to the frequency 
and extent of his skin involvement is credible. See Mccarthy 
v. West, 12 Vet. App. 164, 167 (1999) (skin disabilities may 
be the type of condition suitable for lay observation).

II.  Initial Matter/Duty to Assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue discussed herein.  
As will be elaborated upon further in the discussion below, 
the evidence which is significant to the claim has been 
obtained to the extent possible and the veteran has been 
afforded a recent VA examination in September 1998 with 
respect to his claim.  In addition, in May 2001, the veteran 
provided testimony with respect to his claim during a 
videoconference hearing at the RO in Chicago, Illinois.  
Accordingly, the Board finds sufficient development has taken 
place and it will proceed to a decision on the merits on the 
claim.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 1991). When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the U.S. Court of Appeals for Veterans Claims 
(Court) stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence in order to prevail." To deny a claim on its merits, 
the evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

III.  Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.
  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2000).

When a veteran's disability rating claim has been in 
continuous appellate status since the original assignment of 
service connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

IV.  Analysis

The RO granted service connected for pyoderma in a March 1999 
rating decision and assigned a noncompensable disability 
rating by analogy pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7814.  Under 38 C.F.R. § 4.118, Diagnostic Code 7814, 
tinea barbae is evaluated as for eczema.  Under 38 C.F.R. § 
4.118, DC 7806, pertaining to eczema, evaluation depends upon 
the location and extent of the disease and the repugnance, 
disfigurement or other disabling disease manifestations.  
Under Code 7806, a noncompensable rating is warranted for 
eczema with slight, if any, exfoliation, exudation or itching 
on a nonexposed surface or small area.  A 10 percent rating 
is warranted for eczema with exfoliation, exudation or 
itching if it involves an exposed surface or an extensive 
area.  A 30 percent evaluation requires exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted for eczema with ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations or with exceptional repugnance.  38 C.F.R. § 
4.118, Diagnostic Code 7806.

The rating criteria for a 10 percent evaluation for eczema 
requires exfoliation, exudation or itching which involves an 
exposed surface or extensive area.  While the Board notes 
that the veteran had a short cropped beard when examined by 
VA in September 1998, the veteran has testified and has 
submitted photographs reflecting that that he has red itchy 
and tingling scabs and or lesions on both sides of his face 
from his hairline to chin that reoccur on a cyclical basis, 
occurring each time the veteran shaves, and then going away.  
Factoring in the veteran's credible testimony in light of the 
submitted photographs of his face during the appeal period, 
the Board finds that a 10 percent initial disability rating 
is warranted.

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted.  The veteran's photographs 
establish that the disability is visible on both sides of his 
face, but is not "marked" in that the disfigurement does not 
approach exceptional repugnancy inasmuch as the general 
shape, contour, and color of the skin does not vary so 
markedly from normal as to be deforming, offensive, or quite 
unusual and has not been clinically described as such.  
Therefore, the disability does not more nearly approximate 
the criteria for a disability rating in excess of 10 percent 
under Diagnostic Code 7806.

The Board has also considered whether it would be to the 
veteran's advantage to separately rate the disfigurement from 
the other manifestations of the disability. Without 
consideration of the disfigurement, the evidence would not be 
in equipoise to warrant an evaluation in excess of 10 percent 
under Diagnostic Code 7806 since the disability involves a 
limited area of the face, and the exudation and itching 
associated with the disability are not continuous.  The 
degree of disfigurement evidenced by the medical evidence and 
the photographs depicting the condition is not more than 
moderate, in the Board's judgment.  Therefore, the 
disfigurement would not warrant an evaluation in excess of 10 
percent under Diagnostic Code 7800 (2000).  Accordingly, it 
would not be to the veteran's advantage to separately rate 
the disfigurement.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  In this case, the appellant has 
been awarded an initial disability rating for his pyoderma 
effective April 1, 1998.  The Board agrees. 

In short, the Board concludes that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet,. App. 
289, 293 (1992);
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  In essence, the Board 
finds that the evidence does not show that the veteran's 
service- connected pyoderma causes marked interference with 
employment or results in frequent periods of hospitalization 
so as to render impractical the application of the regular 
schedular standards.  While the veteran has testified that he 
has had a difficult time obtaining employment because of his 
facial hair, he has not submitted any supporting 
documentation, such as letters from prospective employers to 
support this contention.  There is no other evidence, 
clinically or otherwise, which demonstrates or even suggests 
anything exceptional or unusual about the veteran's pyoderma 
which is not contemplated in the criteria in the VA Schedule 
for Rating Disabilities.  Accordingly, the Board determines 
that the assignment of an extraschedular rating for service-
connected pyoderma pursuant to 38 C.F.R. 3.321(b)(1)(2000) is 
not warranted.

The Board finds that an initial 10 percent evaluation 
effective April 1, 1998, but no higher evaluation, is 
warranted for pyoderma.


ORDER

A increased initial evaluation of 10 percent, but no higher, 
is warranted for pyoderma effective April 1, 1998, subject to 
laws and regulations regarding effective dates of monetary 
awards.


REMAND

The Board notes that during the pendency of the veteran's 
claim but after the case was forwarded to the Board, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 State. 2096 (2000), was signed into law. This 
law is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran has maintained that his service-connected right 
ankle disability is more severely disabling than the 
currently assigned evaluation reflects.  The veteran's right 
ankle disability was most recently examined by VA in 
September 1998.  Range of motion of the ankle in degrees was 
not reported.   The examiner did not provide an adequate 
assessment of the functional impairment due to 
incoordination, weakened movement and excess fatigability on 
use as a result of the service-connected disorders.  Further, 
the examiner did not adequately assess functional loss due to 
pain, particularly functional loss during flare-ups.  See 38 
C.F.R. §§ 4.40, 4.45 (2000) and Deluca v. Brown, 8 Vet. App. 
202 (1999).

In addition, the veteran testified before the undersigned 
that he has had treatment at a VA facility since his last VA 
examination was conducted in September 1998.  Records 
concerning this treatment have not been associated with the 
claims file.  The RO must obtain these treatment records 
because they might contain diagnostic studies and other 
conclusions that might be determinative in the disposition of 
this claim.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

In light of the foregoing, the Board remands this case for 
the following development:

1.  The RO should request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, 

who may possess additional records 
pertinent to the issue on appeal.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.  Of 
particular interest are VA treatment 
records beginning in September 1998.  
Failures to respond or negative replies 
to any request should be noted in writing 
and associated with the claims file.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, the RO should so inform 
the veteran and request him to provide 
copies of such records.

3.  Then, the RO should arrange for the 
veteran to undergo VA examinations by an 
orthopedist to determine the extent of 
impairment from the veteran's residuals 
of a right ankle injury.  Any indicated 
studies, including X-rays, should be 
performed.  Range of motion of the ankle 
must be reported in degrees.  The 
examiner should identify any objective 
evidence of pain in the right ankle.  In 
addition, the examiner should identify 
all functional impairment due to the 
right ankle disability, to include 
functional impairment due to pain and 
pain (including pain on repeated use), 
weakness, excess fatigability, and 
incoordination.  If the veteran alleges 
flare-ups, the examiners should, to the 
extent possible, provide an assessment of 
the functional impairment present during 
flare-ups.  The examiner should also 
provide an opinion concerning the impact 
of 

the right ankle disability on the 
veteran's ability to work. The rationale 
for all opinions expressed should also be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiners.  The examination reports must 
be typed.

4.  Then, the RO should review the claims 
file and ensure that all development 
actions, including the medical 
examinations and requested opinions, have 
been conducted and completed in full.  
Then, the RO should undertake any other 
actions required to comply with the VCAA.

5.  The RO should then readjudicate the 
veteran's claim for a compensable 
evaluation for residuals of an injury to 
the right ankle, to include consideration 
of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In readjudicating the claim 
on appeal, the RO should consider 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should also consider 
whether the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.

6.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran should be 
provided an appropriate opportunity to 
respond.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	NADINE W. BENJAMIN
Acting Member, Board of Veterans' Appeals


 



